Case 2:17-cv-03972-ADS-GRB Document 36 Filed 05/10/19 Page 1 of 4 PageID #: 478



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
CIT BANK, N.A.,

                                       Plaintiff,                Case No.: 2:17-cv-03972-ADS-
                                                                              GRB
vs.                                                                 CIT BANK, N.A.’S
                                                                 OBJECTION TO REPORT
ANDREA GORDON, AUBREY LOVE, EILEEN K.                            AND RECOMMENDATION
PARK, JESUS HERNANDEZ, LINDA LARIOS,
LATONJI BISHOP, BROOKHAVEN MEMORIAL
HOSPITAL, SUFFOLK PLASTIC SURGEONS, P.C.,

                                       Defendants.

          Sean K. Monahan, an attorney duly admitted to practice before the Courts of this State

 and District, affirms as follows under penalty of perjury:

          1.     I am associated with the law firm of Bronster, LLP, attorneys for plaintiff CIT

 Bank, N.A., (“CIT” or “Plaintiff”) in this action. I am familiar with the facts set forth herein by

 virtue of my review of the file maintained in our office and the public record.

          2.     I submit this affirmation in objection to Magistrate Judge Gary R. Brown’s Report

 and Recommendation dated August 30, 2018 (“Report”). Pursuant to Court Order dated

 September 4, 2018, Plaintiff’s time to object was stayed pending the resolution of the defendant

 Andrea Gordon's bankruptcy proceeding, DE 32. The stay was lifted on May 9, 2019, DE

 34. Specifically, Plaintiff objects to the Report’s recommendations (1) denying Plaintiff’s claim

 for $8,242.50 in incurred attorney’s fees; and (2) granting in part and denying in part Plaintiff’s

 claim for $2,200.50 in costs.

 Attorney’s Fees

          3.     The Court denied Plaintiff request for an award of attorney’s fees in the amount of

 $10,442.50, consisting of $2,800.00 in fees at a flat fee rate, $5,442.50 in fees at an hourly rate,



 305045.137
Case 2:17-cv-03972-ADS-GRB Document 36 Filed 05/10/19 Page 2 of 4 PageID #: 479



 and $2,200.00 in anticipated fees at a flat fee rate to be paid upon completion of the foreclosure

 sale. Plaintiff objects to the court’s denial of the $2,800.00 flat fee and $5,442.50 in hourly fees.

 Plaintiff does not object to the Court’s denial of $2,200.00 in anticipated fees.

          4.     The Court denied Plaintiff’s flat fee and hourly fees stating, “it is unclear which

 individuals billed hours that were attributable to the flat fee services and which individuals billed

 fees for the services billed at hourly rates.” Plaintiff objects and respectfully submits that this

 information was clearly provided to the Court and the Court should have awarded these fees in

 full.

          5.     Paragraph 32 of the Monahan Affirmation, DE 27-1, itemized the total hours

 billed at the flat fee rate, and the hours billed hourly rate by attorney and hourly rate:

          “Plaintiff’s attorneys have also billed at an hourly rate as follows: Andrew

          Jacobson billed a total of 1.3 hours at a rate of $475.00 per hour for a total of

          $617.50, Michael Resnikoff billed a total of 0.1 hours at a rate of $475.00 per

          hour for a total of $47.50, Sean Monahan billed 11.4 hours at a rate of $390.00

          per hour for a total of $4,446.00, Rachel Drucker billed 0.2 hours at a rate of $390

          per hour and 0.3 hours at a rate of $295.00 per hour for a total of $166.50, and

          Julius Crockwell billed 1.0 hours at $165.00 per hour for a total of $165.00.”

          6.     Paragraphs 34-37, which outlined the qualifications of each attorney who billed

 hours, also itemized the hours billed hourly by each attorney and the applicable hourly rate.

          7.     Furthermore, the invoices attached to the Monahan Affirmation at Exhibit G, DE

 27-8, state at the top of each invoice whether the invoice was for hourly billing or flat fee billing.

 The body of the invoice contains itemized entries consisting of the date, attorney, description,

 time and fee. The last page of each invoice contains a summation of the total hours billed by




 305045.137
Case 2:17-cv-03972-ADS-GRB Document 36 Filed 05/10/19 Page 3 of 4 PageID #: 480



 each attorney, and for those invoices consisting of only hourly billing, the hourly rate for each

 attorney. The invoices dated February 21, 2017, April 11, 2017, October 16, 2017, and

 November 22, 2017 were entirely billed at hourly rates. The invoice dated September 19, 2017

 contained 25.0 hours billed at the flat rate and 0.5 hours billed at hourly rates. The three entries

 billed at hourly rates are highlighted at the bottom of page 3 of the invoice, and include the date,

 initials of the attorney, a description, the total hours, the hourly rate and the fee. It is respectfully

 submitted that the invoices clearly establish what was billed hourly and what was billed at a flat

 rate, and by which attorneys, and Plaintiff should be awarded $8,242.50 in attorney’s fees.

          8.     Accordingly, Plaintiff objects to the courts denial of $2,800.00 in attorney’s fees

 billed at a flat rate and $5,442.50 in attorney’s fees billed at an hourly rate and requests that

 Plaintiff be awarded attorney’s fees in the amount of $8,242.50.

 Costs

          9.     Plaintiff objects to the Court’s partial grant and partial denial of Plaintiff’s request

 for costs. It is respectfully submitted that Plaintiff’s request provided sufficient documentation of

 the costs incurred. Plaintiff requested costs in the amount of $2,200.50 consisting of $395.00 in

 filing fees and $1,805.50 for service of process. See Monahan Affirmation at ¶46. In its Report

 and Recommendation however, the Court stated that Plaintiff requested $1,245.00 in costs and

 referred to a “Statement of Damages/Fees and Disbursements, DE 11-1, Ex. 1.” The document

 the Court refers to was not included in Plaintiff’s motion. DE 11 in this action is the Affidavit of

 Service of the Summons and Complaint on Defendant Linda Larios. There is no DE 11-1 or

 Exhibit 1. Plaintiff’s request for costs was made in the Monahan Affirmation, DE 27-1, and the

 invoices for the requested costs were attached as Exhibit G to the Monahan Affirmation, DE 27-




 305045.137
Case 2:17-cv-03972-ADS-GRB Document 36 Filed 05/10/19 Page 4 of 4 PageID #: 481



 8. Furthermore, the court itemized $855.00 in costs awarded to Plaintiff, but the description of

 the itemized costs did not match Plaintiff’s request.

          10.   Plaintiff respectfully submits it provided sufficient documentation to support its

 request for $2,200.50 in costs. Exhibit G of the Monahan Affirmation includes an invoice from

 Advantage Legal in the amount of $395 for the LP filing fee, and 4 invoices from Alstate Process

 Service, Inc. in the amounts of $55.00, $1,695.50, $55.00, and $55.00, for a total of $1,805.50.

          11.   Accordingly, Plaintiff objects to the Courts recommendation granting in part and

 denying in part Plaintiff’s request for costs and requests that the Court grant Plaintiff $2,200.50

 in costs.

                                          CONCLUSION

          12.   For the reasons stated above, Plaintiff objects to the Report’s recommendations

 (1) denying Plaintiff’s claim for $8,242.50 in incurred attorney’s fees; and (2) granting in part

 and denying in part Plaintiff’s claim for $2,200.50 in costs, and requests that Plaintiff be awarded

 $8,242.50 in attorney’s fees and $2,200.50 in costs.

 Dated: New York, New York
        May 9, 2019

                                       Respectfully submitted,

                                       BRONSTER, LLP Attorneys for Plaintiff


                                       By:     /s/ Sean K. Monahan
                                               Sean K. Monahan, Esq.
                                               156 West 56th Street
                                               New York, New York 10019
                                               (347) 246-4888




 305045.137
